Exhibit 10.01

July 22, 2005

Mr. Werner Widmann

Multilyer Technology GmbH & Co. KG

Herrenberger Str. 110

Boeblingen 71034, DE

Award Agreement for Werner Widmann Deferred Compensation Plan

Dear Werner:

I am pleased to confirm that Multilayer Technology GmbH & Co. KG (the “Company”)
has agreed to provide you with a deferred long term incentive bonus (the
“Incentive Bonus”) in return for future services to be performed for the
Company. The Incentive Bonus will equal thirty percent (30%) of your annual base
salary in effect on July 1, 2005 and, subject to the limitations below, on
July 1st of each subsequent calendar year. Thus, on the date of this agreement
you will earn an Incentive Bonus equal to thirty percent (30%) of your annual
base salary in effect on July 1, 2005. Additionally, on each subsequent July 1st
on which you are eligible to earn the Incentive Bonus, you will earn an
Incentive Bonus equal to thirty percent (30%) of your annual base salary in
effect on that day.

Before July 1st of each subsequent year, the Company will make a determination,
in its sole and absolute discretion, of your eligibility to earn the Incentive
Bonus for that July 1st. From time to time, the Company may, in its sole and
absolute discretion, make additional contributions to your Incentive Bonus,
which would be evidenced by an addendum to this letter setting forth the date
and amount of the additional contribution. The Company will make an initial
discretionary contribution to your Incentive Bonus of US$400,000 (to be funded
in Euros at the prevailing exchange rate on or about the day the Bonus Account
as described below is funded) as soon as practical after execution of this Award
Agreement. The Company reserves the right to amend or terminate the Incentive
Bonus at any time for all amounts of the Incentive Bonus that have not been
earned on the date of the amendment or termination. If your employment with the
Company is terminated for any reason, you will no longer be eligible to earn the
Incentive Bonus.

The Incentive Bonus will not be paid currently to you. Instead, as soon as
practical after execution of this Award Agreement and as soon as practical after
each subsequent July 1st on which you are eligible to earn the Incentive Bonus,
an amount equal to the Incentive Bonus (net of applicable withholding taxes, if
any) will be credited to an account with Merrill Lynch at a location chosen by
the Company (the “Bonus Account”). The Bonus Account will be held in the name of
the Company or an affiliate of the Company. However, either you or an investment
manager selected by you and acceptable to the Company may direct the investment
of the amount held in the Bonus Account (subject to the limitations described
below). Pending selection of an investment manager (if any) and directions as to
investments of the Bonus



--------------------------------------------------------------------------------

Mr. Werner Widmann

July 22, 2005

Page 2

Account, the entire Bonus Account will be invested in a money market fund
selected by the Company. At all times, the Bonus Account must be invested in one
or more investment funds selected by the Company (the “Funds”). The Company may
also stipulate required allocations of the Bonus Account among groups of
investment funds.

The Bonus Account will vest as follows: 1/3rd of the unvested balance of the
Bonus Account will vest on the first July 1st that occurs at least one year
after the day that (i) the sum of your age and your years of service with the
Company equals or exceeds 60 and (ii) you have fulfilled at least five years of
service with the Company (the “First Vesting Day”). One-half of the remaining
unvested balance will vest one year after the First Vesting Day (the “Second
Vesting Day”). Accordingly, 2/3rds of the Bonus Account will be vested on the
Second Vesting Day (assuming no accelerated vesting has occurred as a result of
a Change of Control, as addressed below). The remaining unvested balance of the
Bonus Account will vest one year after the Second Vesting Day (the “Third
Vesting Day”). Thus, the Bonus Account will be 100% vested on the Third Vesting
Day.

In particular, we understand that, on July 1, 2005 you were 53 years old and had
2 years of service with the Company, so that the sum of your age and years of
service will be 55. Therefore, if you remain continuously employed with the
Company until July 1, 2009, that day will be the first July 1st that occurs at
least one year after the day on which your years of service plus your age will
equal or exceed 60. Accordingly, that day will be the First Vesting Day, and
l/3rd of the unvested balance of your Bonus Account will vest on that day.
One-half of the remaining unvested balance will vest on July 1, 2010, i.e., the
Second Vesting Day; and the remaining unvested balance in your Bonus Account
will vest on July 1, 2011, ie., the Third Vesting Day.

Any amounts of the Incentive Bonus that are earned when any portion of your
Bonus Account has already vested will vest as if they had been earned before any
portion was vested. That is, the percentage of any such Incentive Bonus that
equals the vested percentage of your Bonus Account on the earning day will be
credited to the vested portion of the Bonus Account, and the remainder will be
credited to the unvested portion of your Bonus Account, which will vest in
accordance with the normal vesting schedule. The entire amount of any Incentive
Bonus earned on or after the Third Vesting Day will be credited to vested
portion of the Bonus Account, since the Bonus Account will be 100% vested on and
after that date.

Special vesting rules apply in the event of your death or a “Change of Control”
as defined below. Specifically, your account shall be 100% vested upon your
death, if you are employed with the Company at that time. Upon a Change of
Control, if you are still employed with the Company you will be deemed to have
vested in that percentage of any unvested portion of the Deferred Account equal
to the number of complete months during which you have remained continuously
employed with the company during the six-year period from July 1, 2005 through
July 1, 2011 divided by 72. Any portion of your Bonus Account that remains
unvested after a Change of Control shall continue to vest in accordance with the
schedule described above. For example, if a Change of Control occurs on July 1,
2006, and you are still employed with the Company, then l/6th of your account
balance will vest on the Change of Control; l/3rd of the



--------------------------------------------------------------------------------

Mr. Werner Widmann

July 22, 2005

Page 3

5/6ths portion of your Bonus Account that remained unvested immediately after
the Change of Control will vest on the First Vesting Day (so that 4/9ths will
then be vested); 1/2 of the remaining 5/9ths portion of your Bonus Account that
remained unvested after the First Vesting Date will vest on the Second Vesting
Day (so that 13/18ths will then be vested); and the remaining unvested balance
of your Bonus Account will vest on the Third Vesting Day.

For the purposes of this letter, a “Change of Control” shall mean (i) a merger
or consolidation of Flextronics International Ltd. in which its voting
securities immediately prior to the merger or consolidation do not represent, or
are not converted into securities that represent, a majority of the voting power
of all voting securities of the surviving entity immediately after the merger or
consolidation; (ii) the sale, lease, conveyance or other disposition of all or
substantially all of the Flextronics International Ltd.’s assets as an entirety
or substantially as an entirety to any person, entity or group acting in
concert; (iii) any transaction or series of transactions (as a result of a
tender offer, merger, consolidation or otherwise) that results in, or that is in
connection with, any person, entity or group acting in concert becoming the
“beneficial owner” (as defined in Rule 13d-3 under the U.S. Securities Exchange
Act of 1934) directly or indirectly, of more than 50% of the aggregate voting
power of all classes of shares of Flextronics International Ltd.; or (iv) a
liquidation and winding up of the business of Flextronics International Ltd.

If, for any reason, all or any portion of your rights under this Agreement
become taxable to you prior to your right to receive payment, you may request
that the company pay to you an amount equal to the expected taxes upon such
rights. In connection with such a request, you will provide any information as
to your tax situation that the Company reasonably requests. The Company shall
not unreasonably refuse to grant any such request, provided that the Company
shall never be required to pay to you an amount that exceeds the vested portion,
if any, of your Bonus Account. If the request is granted, the tax liability
distribution shall be made within 90 days of the date that the request is
granted. Such a distribution shall reduce the vested portion of your Bonus
Account.

As soon as practical following termination of your employment with the Company
for any reason, the Company will pay you an amount equal to the product of
(a) the vested percentage of your Bonus Account and (b) the account balance of
the Bonus Account on the date of payment (net of applicable withholding taxes,
if any); and the remaining portion of your Bonus Account will be terminated and
forfeited for no consideration. For example, if your employment is terminated
before the First Vesting Day, the entire amount of your Bonus Account will be
forfeited; and if your employment is terminated on or after the First Vesting
Day but before the Second Vesting Day, the Company will pay you an amount equal
to l/3rd of the account balance of the Bonus Account as of the date of payment
(net of any applicable withholding taxes), and the remaining amount of your
Bonus Account will be forfeited. These examples assume that no Change of Control
occurs at any relevant time, and that your employment is not terminated by
reason of death.

At the discretion of the Company, any payment to you of the balance in the Bonus
Account may be made in cash and/or in securities held in the Bonus Account,
valued at their fair



--------------------------------------------------------------------------------

Mr. Werner Widmann

July 22, 2005

Page 4

market value at the closing of the payment date. At any relevant payout date,
the balance of the Bonus Account shall be the sum of any cash amount in the
account and the fair market value of the securities held in the account, net of
any accrued but unpaid account expenses. For these purposes, the fair market
value of any security shall be, on a given date of valuation, (i) with respect
to any mutual fund, the closing net asset value as reported in The Wall Street
Journal with respect to the date of valuation and (ii) with respect to a
security traded on a national securities exchange or the NASDAQ National Market,
the closing price on the date of valuation as reported in The Wall Street
Journal.

Expenses associated with the Bonus Account and any investments in the Bonus
Account, including management fees and transaction costs, will be charged to the
Bonus Account. Earnings on the Bonus Account will be reinvested in the Bonus
Account, and the Company will not transfer or distribute any portion of the
Bonus Account to any person while you are still employed with the Company.
However, at any time after the termination of your employment with the Company,
the Company or its affiliates may transfer or receive all or any portion of the
Bonus Account balance.

Notwithstanding any provision of this Agreement to the contrary, no part of the
balance of the Bonus Account will belong to you, and you will have no ownership
or beneficial interest in the Bonus Account. References to “vesting” of your
Bonus Account shall represent only your rights to amounts measured by the
balance of the Bonus Account from time to time, and do not indicate that you
have an ownership interest in the Bonus Account. Instead, the Bonus Account will
be maintained solely in order to establish the amount that will be payable to
you following the time of the termination of your employment with the Company in
accordance with the terms of this agreement. Your right to receive an amount
equal to the balance in the Bonus Account following termination of employment in
accordance with the terms of this Agreement will represent an unfunded
obligation of the Company, and accordingly will be subject to the claims of the
Company’s creditors.

As owner of the Bonus Account, the Company will bear all income taxes, excluding
withholding taxes on investment income, on earnings in the Bonus Account.
Withholding taxes on investment income shall be born by the Bonus Account. In
addition, you will be solely responsible for all taxes, penalties and interest
imposed upon you by any taxing authority with respect to the Incentive Bonus
when such bonus is paid to you in accordance with the terms of this Agreement or
if any taxing authority determines the Incentive Bonus is taxable to you prior
to such termination. You agree to indemnify the Company, its affiliates and
employees for any such taxes, penalties and interest for which the Company or
its affiliates or employees is made liable by any taxing authority, not to
include taxes on any income and gains of the Bonus Account that the Company
agrees to report in this Agreement.

Your interest in the Incentive Bonus may not be sold, transferred, assigned or
pledged in any manner to any person, other than by will or the laws of descent
and distribution. Any attempt to sell, transfer, assign or pledge your interest
in the Incentive Bonus will be void.



--------------------------------------------------------------------------------

Mr. Werner Widmann

July 22, 2005

Page 5

The Incentive Bonus will be in addition to any rights that you have under any
other agreement with the Company. Any Incentive Bonus will not be deemed to be
salary or other compensation for the purpose of computing benefits under any
employee benefit plan or other arrangement of the Company for the benefit of its
employees.

The Incentive Bonus does not give you any right to be retained by the Company,
and does not affect the right of the Company to dismiss you at any time or to
increase or decrease the amount of any compensation payable to you. The Company
may withhold from any payment of the Incentive Bonus as may be required pursuant
to applicable law.

Any disputes concerning or related to the Incentive Bonus will be resolved
pursuant to final and binding arbitration in San Jose, California, before an
experienced employment arbitrator selected in accordance with the arbitration
rules of the American Arbitration Association, applying California law (other
than California principles of conflicts of law). Arbitration in this manner
shall be the exclusive remedy for any such dispute. Each party will pay the fees
of their respective attorneys and the expenses of their witnesses and any other
expenses connected with the arbitration and will share equally all other costs
of the arbitration, provided that, if you prevail in a dispute, the Company will
bear your reasonable attorneys fees and related expenses for the dispute. The
arbitrator’s decision or award will be fully enforceable and subject to an entry
of judgment by a court of competent jurisdiction.

By signing below, you represent that you have read and understand this agreement
and have had adequate opportunity to ask any questions about the Incentive
Bonus. You further agree to waive and release the Company, its agents and
attorneys from any claims and liabilities in connection with the design and
implementation of the Incentive Bonus, selection of the investment manager,
selection of the Funds by the Company, investment decisions with respect to the
Bonus Account, any decrease in the value of the Bonus Account, and personal tax
consequences with respect to the Incentive Bonus. You understand that the
Company cannot warrant any tax effect of the Incentive Bonus. You also
understand that the Company and its representatives are not attempting to give
you tax advice. We strongly advise you to seek any tax advice concerning the
Incentive Bonus from your own tax adviser.

If any provision of this agreement is determined to be unenforceable, the
remaining provisions shall nonetheless be given effect. This agreement shall be
construed in accordance with the laws of California without regard to conflict
of law rules.

By executing this agreement, you hereby name the following persons as
beneficiaries of your benefits described in this agreement if you should die
before receiving such benefits.

Primary Beneficiary:

 

Andrea Widmann

  ,   My wife

 

 



--------------------------------------------------------------------------------

Mr. Werner Widmann

July 22, 2005

Page 6

Contingent Beneficiary: (Payable if the Primary Beneficiary does not survive you
or disclaims all or part of the benefits hereunder)

 

 

 

 

Sincerely,

 

Multilayer Technology GmbH & Co. KG By:  

/s/ Thomas J. Smach

  Thomas J. Smach By:  

/s/ Michael McNamara

  Michael McNamara Accepted and agreed on this 22nd day of July, 2005.

/s/ Werner Widmann

Werner Widmann